         Case 1:18-cv-07799-JMF Document 11 Filed 11/13/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––– x
SDL, plc                        :
                                :
                     Plaintiff, : Case No. 18-cv-07799 (JMF)
                                :
        - against –             : DISCLOSURE STATEMENT
                                : PURSUANT TO FED R. CIV. P. 7.1
AVAYA, INC.                     :
                                :
                     Defendant. :
––––––––––––––––––––––––––––– x

              Pursuant to FED. R. CIV. P. 7.1, defendant Avaya, Inc. (“Avaya”), by and through

its attorneys Bryan Cave Leighton Paisner LLP, hereby certifies that Avaya is a non-

governmental corporation that is a wholly-owned subsidiary of Avaya Holdings Corporation.



Dated: November 13, 2018                         BRYAN CAVE LEIGHTON PAISNER LLP
       New York, New York
                                                  By:      /s/ Chris LaRocco
                                                               Chris LaRocco
                                                        1290 Avenue of the Americas
                                                        New York, New York 10104
                                                        Tel: (212) 541-2000
                                                        E: chris.larocco@bclplaw.com

                                                        Attorneys for Avaya, Inc.
